DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-009941, filed on 01/24/2020.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The following is the listing of references recited in the specification not properly disclosed in an information disclosure statement: “IEEE Transactions on Ultrasonics Ferroelectrics and Frequency Control PP (99):1-1, August 2017” in Para. [0006].

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “FB2” in Fig. 4; “P5” in Fig. 9B; “P6” in Fig. 9B; “P11” in Fig. 9C; and “P12” in 9C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “step S90” in Para. [0057].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5, 8-10, and 12-17 are objected to because of the following informalities: 
Claim 1, lines 5-6, the limitation “image data based on an ultrasonic focused beam from image data obtained by transmission of an ultrasonic plane-wave beam” should be changed to “first image data based on an ultrasonic focused beam from second image data obtained by transmission of an ultrasonic plane-wave beam”;
Claim 1, lines 7-9, the limitation “including image data obtained by the transmission of the ultrasonic plane-wave beam and image data obtained by the transmission of the ultrasonic focused beam” should be changed to “including the second image data obtained by the transmission of the ultrasonic plane-wave beam and the first image data obtained by transmission of the ultrasonic focused beam”;
Claim 2, lines 2-3, the limitation “the image data, obtained by the transmission of the focused beam” should be changed to “the first image data, obtained by the transmission of the ultrasonic focused beam”;
Claim 3, lines 1-3, the limitation “the image data obtained by the transmission of the plane-wave beam and/or the image data obtained by the transmission of the focused beam” should be changed to “the second image data obtained by the transmission of the ultrasonic plane-wave beam and/or the first image data obtained by the transmission of the ultrasonic focused beam”;
Claim 4, lines 2-3, the limitation “from image data obtained using a signal” should be changed to “from third image data obtained using a signal”;
Claim 4, line 4, the limitation “a plurality of transmissions of the plane-wave beam” should be changed to “a plurality of transmissions of the ultrasonic plane-wave beam”;
Claim 5, line 3, the limitation “the focused beam” should be changed to “the ultrasonic focused beam”;
Claim 8, lines 6-7, the limitation “where the number of consecutive updates” should be changed to “where a number of consecutive updates”;
Claim 9, lines 1-2, the limitation “the control unit has a display mode” should be changed to “the control unit has a second display mode”;
Claim 10, lines 1-3, the limitation “wherein the image data which is included in the learning data and which is obtained by transmission of the focused beam” should be changed to “wherein the first image data which is included in the learning data and which is obtained by the transmission of the ultrasonic focused beam”;
Claim 12, lines 2-3, the limitation “the number of transmissions of the plane- wave beam in transmission of the plane-wave beam” should be changed to “a number of transmissions of the ultrasonic plane-wave beam in the transmission of the ultrasonic plane-wave beam”;
Claim 13, lines 2-3, the limitation “image data, obtained by transmission of an ultrasonic plane-wave beam” should be changed to “first image data, obtained by transmission of an ultrasonic plane-wave beam”;
Claim 13, lines 3-4, the limitation “image data, obtained by transmission of an ultrasonic focused beam” should be changed to “second image data, obtained by transmission of an ultrasonic focused beam”;
Claim 14, lines 1-2, the limitation “a model to be used by the estimated image generating unit” should be changed to “the model to be used by the estimated image generating unit”;
Claim 14, lines 4-6, the limitation “performing machine learning of the model by using learning data that includes image data, obtained by the transmission of the plane-wave beam, as input data and image data, obtained by the transmission of the focused beam” should be changed to “performing the machine learning of the model by using the learning data that includes the second image data, obtained by the transmission of the ultrasonic plane-wave beam, as input data and the first image data, obtained by the transmission of the ultrasonic focused beam”;
Claim 15, lines 2-3, the limitation “the number of transmissions of the plane-wave beam in transmission of the plane-wave beam” should be changed to “a number of transmissions of the ultrasonic plane-wave beam in the transmission of the ultrasonic plane-wave beam”;
Claim 16, lines 4-6, the limitation “image data based on an ultrasonic focused beam from image data obtained by transmission of an ultrasonic plane-wave beam” should be changed to “first image data based on an ultrasonic focused beam from second image data obtained by transmission of an ultrasonic plane-wave beam”;
Claim 16, lines 7-8, the limitation “including image data obtained by the transmission of the ultrasonic plane-wave beam and image data obtained by the transmission of the ultrasonic focused beam” should be changed to “including the second image data obtained by the transmission of the ultrasonic plane-wave beam and the first image data obtained by transmission of the ultrasonic focused beam”;
Claim 17, lines 6-8, the limitation “image data based on an ultrasonic focused beam from image data obtained by transmission of an ultrasonic plane-wave beam” should be changed to “first image data based on an ultrasonic focused beam from second image data obtained by transmission of an ultrasonic plane-wave beam”; and
Claim 17, lines 9-10, the limitation “including image data obtained by the transmission of the ultrasonic plane-wave beam and image data obtained by the transmission of the ultrasonic focused beam” should be changed to “including the second image data obtained by the transmission of the ultrasonic plane-wave beam and the first image data obtained by transmission of the ultrasonic focused beam”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an estimated image generating unit configured to generate estimated image data” in Claim 1; “an image generating unit configured to generate focused beam image data” in Claim 5; “a control unit configured to perform control of a display image to be output to a display apparatus” in Claim 6; and “a learning unit configured to perform machine learning of a model by using learning data” in Claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation “an estimated image generating unit configured to generate estimated image data” in Claim 1 has the following corresponding structure described in the original specification that performs the claimed function: Para. [0021], lines 10-13, “the estimation calculating block 202 (an estimated image generating unit) generates estimated image data corresponding to image data based on an ultrasonic focused beam from image data obtained by the transmission of an ultrasonic plane-wave beam” and Para [0024], lines 1-7, “The received signal processing block 106 may be constituted by at least one processor and a memory. In this case, functions of the respective blocks 201 and 202 shown in FIG. 2 are to be realized by a computer program. For example, the functions of the respective blocks 201 and 202 can be provided by having a CPU load and execute a program stored in the memory. Other than the CPU, the received signal processing block 106 may include a processor (a GPU, an FPGA, or the like) responsible for operations of the respective blocks 201 and 202”. Therefore, the “estimated image generating unit” has been interpreted as corresponding to a processor and memory, and equivalents thereof. The limitation “estimated image generating unit” also appears in Claims 4, 8, and 14.
The claim limitation “an image generating unit configured to generate focused beam image data” in Claim 5 has the following corresponding structure described in the original specification that performs the claimed function: Para. [0021], lines 5-7, “the plane-wave beam image generating block 201 (an image generating unit) generates focused beam image data that is obtained by transmitting a focused beam with an ultrasonic probe” and Para [0024], lines 1-7, “The received signal processing block 106 may be constituted by at least one processor and a memory. In this case, functions of the respective blocks 201 and 202 shown in FIG. 2 are to be realized by a computer program. For example, the functions of the respective blocks 201 and 202 can be provided by having a CPU load and execute a program stored in the memory. Other than the CPU, the received signal processing block 106 may include a processor (a GPU, an FPGA, or the like) responsible for operations of the respective blocks 201 and 202”. Therefore, the “image generating unit” has been interpreted as corresponding to a processor and memory, and equivalents thereof.
The claim limitation “a control unit configured to perform control of a display image to be output to a display apparatus” in Claim 6 has no corresponding structure described in the original specification that performs the claimed function. The original specification only recites the following: Para. [0020], lines 7-10, “The system control block 109 is a control unit that integrally controls the transmission electrical circuit 104, the reception electrical circuit 105, the received signal processing block 106, the image processing block 107, the display apparatus 108, and the like”. The limitation “control unit” also appears in Claims 8-9.
The claim limitation “a learning unit configured to perform machine learning of a model by using learning data” in Claim 13 has no corresponding structure described in the original specification that performs the claimed function. The original specification only recites the following: Para. [0027], lines 2-5, “The learning apparatus 30 has a learning unit (a learner) 304 that carries out machine learning of a model using a plurality of pieces of learning data 301. The learning unit 304 may use any of the machine learning algorithms exemplified above or may use another machine learning algorithm”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9, 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 6, the disclosure does not provide adequate structure for “a control unit” to perform the claimed function of performing control of a display image. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Regarding Claim 13, the disclosure does not provide adequate structure for “a learning unit” to perform the claimed function of performing machine learning of a model. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Therefore, Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Claims 7-9 and 15 are also rejected under 35 U.S.C. 112(a) due to their dependency on Claims 6 and 13, respectively.

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The limitations recited by Claims 6 and 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Specifically, Claim 6 recites the limitation “a control unit” and Claim 13 recites the limitation “a learning unit”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding Claim 6, the specification fails to disclose the corresponding structure, material, or acts to the functions. Aside from reciting the functions performed by the “control unit” (and in light of the specification, the “system control block 109” recited in Para. [0020]), the specification is devoid of corresponding structure that performs the claimed functions. As would be recognized by those of ordinary skill in the art there are many different ways to combine signals and generate images. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures performs the claimed function. For examination purposes, the “unit” as claimed has been interpreted broadly as a generic processor component and equivalents thereof.
Regarding Claim 13, the specification fails to disclose the corresponding structure, material, or acts to the functions. Aside from reciting the functions performed by the “learning unit” in Para. [0027], the specification is devoid of corresponding structure that performs the claimed functions. As would be recognized by those of ordinary skill in the art there are many different ways to perform machine learning involving ultrasound. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures performs the claimed function. For examination purposes, the “unit” as claimed has been interpreted broadly as a generic processor component and equivalents thereof.
Therefore, Claims 6 and 13 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 7-9 and 15 are also rejected under 35 U.S.C. 112(b) due to their dependency on Claims 6 and 13, respectively.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Swisher et al. (US 2020/0405269 A1, with effectively filed date 02/27/2018, hereinafter Swisher) in view of Honjo et al. (US 2020/0294230 A1, with effectively filed date 03/14/2019, hereinafter Honjo).

Regarding Claim 1, and the corresponding image processing method of Claim 16, and the corresponding non-transitory computer readable medium storing a program causing a computer to execute an image processing method of Claim 17, Swisher discloses (Figs. 2-6) an ultrasonic diagnostic apparatus (ultrasound imaging system 400) (see, e.g., Fig. 4 and Para. [0030-0034]), comprising: 
an ultrasonic probe (ultrasound probe 412) configured to transmit and receive ultrasonic waves to and from an observation region of an object (see, e.g., Para. [0030], lines 4-7, “In the ultrasound imaging system 400 of FIG. 4, an ultrasound probe 412 includes a transducer array 414 for transmitting ultrasonic waves and receiving echo information”); and 
an estimated image generating unit (processor 427) configured to generate estimated image data (see, e.g., Para. [0034], lines 1-5, “The at least one processor 427 may also perform the functions associated with producing images from underasampled data, as described herein. For example, the processor 427 may include or be operatively coupled to a neural network 442”), corresponding to first image data based on an ultrasonic beam from second image data obtained by transmission of an ultrasonic plane-wave beam (see, e.g., Para. [0006], lines 12-14, “The knowledge thus learned by the neural network may then be applied to unknown under sampled data”, and Para. [0029], lines 12-18, “Once sufficiently trained, the generator 310 may be implemented as a neural network integrated into or communicatively coupled to an ultrasound imaging system (e.g., an ultrasound scanner) or another a source of ultrasound image data (e.g., analysis workstation coupled to PACS) for generating images from unknown (e.g., newly acquired) underasampled ultrasound data”, and Fig. 6, where after training, the neural network is implemented on newly acquired unknown undersampled data (i.e., the claimed second image data obtained by transmission of an ultrasonic plane-wave beam) to resemble sufficiently sampled images (i.e., the claimed estimated image equivalent)), by using a model (neural network 442) having been machine-learned from learning data including the second image data obtained by the transmission of the ultrasonic plane-wave beam (see, e.g., Para. [0031], lines 19-23, “the system 400 may be configured (e.g., include a sufficient number of channels 415 and have a transmit/receive controller programmed to drive the array 414) to acquire ultrasound data responsive to a plane wave or diverging beams of ultrasound transmitted toward the subject”, and Para. [0035], lines 21-24, “sampling of the previously-acquired ultrasound image data is reduced to produce a plurality of corresponding sparsely sampled images (e.g., sparsely sampled image 508)”, and Para. [0035-0037], where the neural network 442 is trained by using sparsely sampled data, and where the sparsely sampled data is initially generated by reducing the sufficiently sampled data from a first transmission and reception (i.e., corresponding to the claimed second image data obtained by the transmission of the ultrasonic plane-wave beam), then iterative training loops may be supplemented with additional data from the field) and the first image data obtained by the transmission of the ultrasonic beam (see, e.g., Para. [0035], lines 18-19, “The previously-acquired images 506 contain sufficiently-sampled ultrasound data” and Para. [0036], lines 44-47, “the adversarial generative network of the system may be further trained in the field (e.g., using image data acquired by the imaging system in which the adversarial network is deployed for training data)”, where the sufficiently-sampled ultrasound data obtained from further training represents a plurality of second transmissions and receptions (corresponding to the claimed first image data obtained by the transmission of the ultrasonic beam) different from the first transmission and reception (i.e., corresponding to the claimed second image data obtained by the transmission of the ultrasonic plane-wave beam)).
Swisher does not disclose wherein the first image data is specifically based on an ultrasonic focused beam and obtained by the transmission of the ultrasonic focused beam.
However, in the same field of endeavor of diagnostic ultrasound imaging, Honjo discloses wherein the first image data is based on an ultrasonic focused beam and obtained by the transmission of the ultrasonic focused beam, instead of being obtained by transmission of an ultrasonic plane-wave beam (see, e.g., Para. [0039], lines 7-25, “The transmission wave is assumed to be a plane wave or a diffusion wave… The transmission wave may include, as a type of diffusion wave, for example, a focusing wave” and Para. [0069], lines 4-8, “The present medical image processing apparatus is also capable of using an ultrasound image including noise in accordance with the wavefront shape of the transmission wave, which is a plane wave, a diffusion wave, or a focusing wave”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus, the image processing method, and the non-transitory computer readable medium of Swisher by including wherein the first image data is specifically based on an ultrasonic focused beam and obtained by the transmission of the ultrasonic focused beam, as disclosed by Honjo. One of ordinary skill in the art would have been motivated to make this modification in order to improve temporal resolution by obtaining the desired type of ultrasonic beam during transmission, as recognized by Honjo (see, e.g., Para. [0003] and [0039]). 

Regarding Claim 2, Swisher modified by Honjo discloses the ultrasonic diagnostic apparatus of Claim 1. Swisher further discloses (Figs. 2-6) wherein the learning data includes the first image data, obtained by the transmission of the ultrasonic beam, as ground truth data (see, e.g., Para. [0027], lines 28-32, “the acquired sufficiently-sampled dataset 302 represents ground truth for any generated sufficiently-sampled dataset 306 output by generator 310 responsive to a corresponding sparse dataset 304”, where the sufficiently-sampled ultrasound data obtained from further training represents a plurality of second transmissions and receptions (corresponding to the claimed first image data obtained by the transmission of the ultrasonic beam), which represents ground truth).
Swisher does not disclose wherein the first image data is specifically obtained by the transmission of the ultrasonic focused beam.
However, in the same field of endeavor of diagnostic ultrasound imaging, Honjo discloses wherein the first image data is obtained by the transmission of the ultrasonic focused beam, instead of being obtained by transmission of an ultrasonic plane-wave beam (see, e.g., Para. [0039], lines 7-25, “The transmission wave is assumed to be a plane wave or a diffusion wave… The transmission wave may include, as a type of diffusion wave, for example, a focusing wave” and Para. [0069], lines 4-8, “The present medical image processing apparatus is also capable of using an ultrasound image including noise in accordance with the wavefront shape of the transmission wave, which is a plane wave, a diffusion wave, or a focusing wave”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic apparatus of Swisher modified by Honjo by including wherein the first image data is specifically obtained by the transmission of the ultrasonic focused beam, as disclosed by Honjo. One of ordinary skill in the art would have been motivated to make this modification in order to improve temporal resolution by obtaining the desired type of ultrasonic beam during transmission, as recognized by Honjo (see, e.g., Para. [0003] and [0039]). 

Regarding Claim 3, Swisher modified by Honjo discloses the ultrasonic diagnostic apparatus of Claim 1. Swisher further discloses (Figs. 2-6) wherein the second image data obtained by the transmission of the ultrasonic plane-wave beam includes radio frequency (RF) data (see, e.g., Para. [0037], lines 14-17, “The signals on which the neural network operates to fill in with generated samples may be from any domain of the acquired signals or at any stage of signal processing, for example the radio frequency (RF) domain or space”).

Regarding Claim 4, Swisher modified by Honjo discloses the ultrasonic diagnostic apparatus of Claim 1. Swisher further discloses (Figs. 2-6) wherein the estimated image generating unit (processor 427) generates the estimated image data from third image data obtained using a signal obtained by combining a plurality of received signals respectively obtained by a plurality of transmissions of the ultrasonic plane-wave beam (see, e.g., Para. [0031], lines 12-23, “the microbeamformer 416 are coupled via channels 415 to a main beamformer 422 where partially beamformed signals from individual patches of transducer elements are combined into a fully beamformed signal… the system 400 may be configured (e.g., include a sufficient number of channels 415 and have a transmit/receive controller programmed to drive the array 414) to acquire ultrasound data responsive to a plane wave or diverging beams of ultrasound transmitted toward the subject”, where a plurality of transmissions are used to train the neural network, which creates a plurality of received signals that are combined into beamformed signals at each training iteration).

Regarding Claim 5, Swisher modified by Honjo discloses the ultrasonic diagnostic apparatus of Claim 1. Swisher further discloses (Figs. 2-6) the ultrasonic diagnostic apparatus (ultrasound imaging system 400) further comprising an image generating unit (image processor 436) configured to generate beam image data that is obtained by performing transmission of the ultrasonic beam by the ultrasonic probe (ultrasound probe 412) (see, e.g., Para. [0031], lines 19-23, “the system 400 may be configured (e.g., include a sufficient number of channels 415 and have a transmit/receive controller programmed to drive the array 414) to acquire ultrasound data responsive to a plane wave or diverging beams of ultrasound transmitted toward the subject”, and Para. [0033], lines 8-11, “the at least one processor 437 may include an image processor 436 configured to perform further enhancement and/or buffering and temporary storage of image data for display on an image display 438”, and Para. [0036], lines 3-5, “The training process 500 trains the generator 504 to produce sufficiently-sampled images (e.g., image 510)”).
Swisher does not disclose wherein the generated beam image data is specifically focused beam image data that is obtained by performing transmission of the ultrasonic focused beam by the ultrasonic probe.
However, in the same field of endeavor of diagnostic ultrasound imaging, Honjo discloses wherein the generated beam image data is focused beam image data that is obtained by performing transmission of the ultrasonic focused beam by the ultrasonic probe, instead of being obtained by transmission of an ultrasonic plane-wave beam (see, e.g., Para. [0039], lines 7-25, “The transmission wave is assumed to be a plane wave or a diffusion wave… The transmission wave may include, as a type of diffusion wave, for example, a focusing wave” and Para. [0069], lines 4-8, “The present medical image processing apparatus is also capable of using an ultrasound image including noise in accordance with the wavefront shape of the transmission wave, which is a plane wave, a diffusion wave, or a focusing wave”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic apparatus of Swisher modified by Honjo by including wherein the generated beam image data is specifically focused beam image data that is obtained by performing transmission of the ultrasonic focused beam by the ultrasonic probe, as disclosed by Honjo. One of ordinary skill in the art would have been motivated to make this modification in order to improve temporal resolution by obtaining the desired type of ultrasonic beam during transmission, as recognized by Honjo (see, e.g., Para. [0003] and [0039]). 

Regarding Claim 6, Swisher modified by Honjo discloses the ultrasonic diagnostic apparatus of Claim 5. Swisher further discloses (Figs. 2-6) the ultrasonic diagnostic apparatus (ultrasound imaging system 400) further comprising a control unit (image processor 436) configured to perform control of a display image to be output to a display apparatus (image display 438) (see, e.g., Para. [0033], lines 8-11, “the at least one processor 437 may include an image processor 436 configured to perform further enhancement and/or buffering and temporary storage of image data for display on an image display 438” and Fig. 4, where the processor 437 including the image processor 436 (which corresponds to a control unit) outputs to the image display 438), wherein the control unit (436) has a display mode in which the display image is updated using the estimated image data (see, e.g., Para. [0007], lines 18-20, “the system and techniques described herein may generate and display the image data at frame rates two or three times faster than the acquisition rate”, where the image data generated by the neural network (i.e., the estimated image) is used to update the display image, appearing to be at a faster frame rate than the acquisition rate, i.e. faster than what was actually captured).

Regarding Claim 7, Swisher modified by Honjo discloses the ultrasonic diagnostic apparatus of Claim 6. Swisher further discloses (Figs. 2-6) wherein the display mode includes a mode that enables the display image to be updated at a higher frame rate than a case where the display image is updated using the beam image data without using the estimated image data (see, e.g., Para. [0007], lines 18-20, “the system and techniques described herein may generate and display the image data at frame rates two or three times faster than the acquisition rate”, where the image data generated by the neural network (i.e., the estimated image) is used to update the display image, appearing to be at a faster frame rate than the acquisition rate, i.e. faster than what was actually captured as represented by the beam image data generated).
Swisher does not disclose wherein the beam image data is specifically focused beam image data.
However, in the same field of endeavor of diagnostic ultrasound imaging, Honjo discloses wherein the beam image data is focused beam image data that is obtained by performing transmission of the ultrasonic focused beam, instead of being obtained by transmission of an ultrasonic plane-wave beam (see, e.g., Para. [0039], lines 7-25, “The transmission wave is assumed to be a plane wave or a diffusion wave… The transmission wave may include, as a type of diffusion wave, for example, a focusing wave” and Para. [0069], lines 4-8, “The present medical image processing apparatus is also capable of using an ultrasound image including noise in accordance with the wavefront shape of the transmission wave, which is a plane wave, a diffusion wave, or a focusing wave”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic apparatus of Swisher modified by Honjo by including wherein the beam image data is specifically focused beam image data, as disclosed by Honjo. One of ordinary skill in the art would have been motivated to make this modification in order to improve temporal resolution by obtaining the desired type of ultrasonic beam during transmission, as recognized by Honjo (see, e.g., Para. [0003] and [0039]). 

Regarding Claim 9, Swisher modified by Honjo discloses the ultrasonic diagnostic apparatus of Claim 6. Swisher further discloses (Figs. 2-6) wherein the control unit (image processor 436) has a display mode in which the estimated image data and the beam image data are displayed side by side (see, e.g., Para. [0033], lines 8-16, “the at least one processor 437 may include an image processor 436 configured to perform further enhancement and/or buffering and temporary storage of image data for display on an image display 438. The display 438 may include a display device implemented using a variety of known display technologies, such as LCD, LED, OLED, or plasma display technology. The at least one processor 437 may include a graphics processor 440 which can generate graphic overlays for display with the ultrasound images”, where a plurality of ultrasound images may be displayed on the image display 438; further see, e.g., Para. [0025], lines 23-24, “the system 200 may optionally include a display 250 for displaying the ultrasound images 206” and Fig. 2, where the display 250 is shown to be configured to display a plurality of ultrasound images 206 which can be displayed side by side).
Swisher does not disclose wherein the beam image data is specifically focused beam image data.
However, in the same field of endeavor of diagnostic ultrasound imaging, Honjo discloses wherein the beam image data is focused beam image data that is obtained by performing transmission of the ultrasonic focused beam, instead of being obtained by transmission of an ultrasonic plane-wave beam (see, e.g., Para. [0039], lines 7-25, “The transmission wave is assumed to be a plane wave or a diffusion wave… The transmission wave may include, as a type of diffusion wave, for example, a focusing wave” and Para. [0069], lines 4-8, “The present medical image processing apparatus is also capable of using an ultrasound image including noise in accordance with the wavefront shape of the transmission wave, which is a plane wave, a diffusion wave, or a focusing wave”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic apparatus of Swisher modified by Honjo by including wherein the beam image data is specifically focused beam image data, as disclosed by Honjo. One of ordinary skill in the art would have been motivated to make this modification in order to improve temporal resolution by obtaining the desired type of ultrasonic beam during transmission, as recognized by Honjo (see, e.g., Para. [0003] and [0039]). 

Regarding Claim 10, Swisher modified by Honjo discloses the ultrasonic diagnostic apparatus of Claim 1. Swisher further discloses (Figs. 2-6) wherein the first image data which is included in the learning data and which is obtained by the transmission of the ultrasonic beam is data representing a received signal per se of the ultrasonic waves by the ultrasonic probe (ultrasound probe 412) (see, e.g., Para. [0035], lines 18-19, “The previously-acquired images 506 contain sufficiently-sampled ultrasound data” and Para. [0036], lines 44-47, “the adversarial generative network of the system may be further trained in the field (e.g., using image data acquired by the imaging system in which the adversarial network is deployed for training data)”, where the sufficiently-sampled ultrasound data obtained from further training represents a plurality of second transmissions and receptions (corresponding to the claimed first image data obtained by the transmission of the ultrasonic beam and its corresponding received signal of the transmission) different from the first transmission and reception (i.e., corresponding to the claimed second image data obtained by the transmission of the ultrasonic plane-wave beam); also see, e.g., Para. [0031], lines 12-23, “the microbeamformer 416 are coupled via channels 415 to a main beamformer 422 where partially beamformed signals from individual patches of transducer elements are combined into a fully beamformed signal… the system 400 may be configured (e.g., include a sufficient number of channels 415 and have a transmit/receive controller programmed to drive the array 414) to acquire ultrasound data responsive to a plane wave or diverging beams of ultrasound transmitted toward the subject”, where a plurality of transmissions are used to train the neural network, which creates a plurality of received signals that are combined into beamformed signals at each training iteration).
Swisher does not disclose wherein the first image data is specifically obtained by the transmission of the ultrasonic focused beam.
However, in the same field of endeavor of diagnostic ultrasound imaging, Honjo discloses wherein the first image data is obtained by the transmission of the ultrasonic focused beam, instead of being obtained by transmission of an ultrasonic plane-wave beam (see, e.g., Para. [0039], lines 7-25, “The transmission wave is assumed to be a plane wave or a diffusion wave… The transmission wave may include, as a type of diffusion wave, for example, a focusing wave” and Para. [0069], lines 4-8, “The present medical image processing apparatus is also capable of using an ultrasound image including noise in accordance with the wavefront shape of the transmission wave, which is a plane wave, a diffusion wave, or a focusing wave”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic apparatus of Swisher modified by Honjo by including wherein the first image data is specifically obtained by the transmission of the ultrasonic focused beam, as disclosed by Honjo. One of ordinary skill in the art would have been motivated to make this modification in order to improve temporal resolution by obtaining the desired type of ultrasonic beam during transmission, as recognized by Honjo (see, e.g., Para. [0003] and [0039]). 

Regarding Claim 11, Swisher modified by Honjo discloses the ultrasonic diagnostic apparatus of Claim 1. Swisher further discloses (Figs. 2-6) wherein the model (neural network 442) is a neural network (see, e.g., Para. [0034-0036], Figs. 4-5, and Claim 1 of Swisher).

Regarding Claim 12, Swisher modified by Honjo discloses the ultrasonic diagnostic apparatus of Claim 1. Swisher further discloses (Figs. 2-6) wherein the learning data includes a number of transmissions of the ultrasonic plane-wave beam in the transmission of the ultrasonic plane-wave beam (see, e.g., Para. [0031], lines 19-28, “the system 400 may be configured (e.g., include a sufficient number of channels 415 and have a transmit/receive controller programmed to drive the array 414) to acquire ultrasound data responsive to a plane wave or diverging beams of ultrasound transmitted toward the subject. In some embodiments, the number of channels 415 from the ultrasound probe may be less than the number of transducer elements of the array 414 and the system may operable to acquire ultrasound data packaged into a smaller number of channels than the number of transducer elements”, and Para. [0035], lines 21-24, “sampling of the previously-acquired ultrasound image data is reduced to produce a plurality of corresponding sparsely sampled images (e.g., sparsely sampled image 508)”, and Para. [0035-0037], where the neural network 442 is trained by using sparsely sampled data, and where the sparsely sampled data is initially generated by reducing the sufficiently sampled data from a first transmission and reception (i.e., corresponding to the claimed second image data obtained by the transmission of the ultrasonic plane-wave beam), then iterative training loops may be supplemented with additional data from the field with a specific number of transmissions).

Regarding Claim 13, Swisher discloses (Figs. 2-6) a learning apparatus, comprising a learning unit configured to perform machine learning of a model (neural network 442) by using learning data that includes first image data, obtained by transmission of an ultrasonic plane-wave beam, as input data (see, e.g., Para. [0031], lines 19-23, “the system 400 may be configured (e.g., include a sufficient number of channels 415 and have a transmit/receive controller programmed to drive the array 414) to acquire ultrasound data responsive to a plane wave or diverging beams of ultrasound transmitted toward the subject”, and Para. [0035], lines 21-24, “sampling of the previously-acquired ultrasound image data is reduced to produce a plurality of corresponding sparsely sampled images (e.g., sparsely sampled image 508)”, and Para. [0035-0037], where the neural network 442 is trained by inputting and using sparsely sampled data, and where the sparsely sampled data is initially generated by reducing the sufficiently sampled data from a first transmission and reception (i.e., corresponding to the claimed first image data obtained by the transmission of the ultrasonic plane-wave beam), then iterative training loops may be supplemented with additional data from the field) and second image data, obtained by transmission of an ultrasonic beam, as ground truth data (see, e.g., Para. [0035], lines 18-19, “The previously-acquired images 506 contain sufficiently-sampled ultrasound data” and Para. [0036], lines 44-47, “the adversarial generative network of the system may be further trained in the field (e.g., using image data acquired by the imaging system in which the adversarial network is deployed for training data)”, where the sufficiently-sampled ultrasound data obtained from further training represents a plurality of second transmissions and receptions (corresponding to the claimed second image data obtained by the transmission of the ultrasonic beam) different from the first transmission and reception (i.e., corresponding to the claimed first image data obtained by the transmission of the ultrasonic plane-wave beam); further see, e.g., Para. [0027], lines 28-32, “the acquired sufficiently-sampled dataset 302 represents ground truth for any generated sufficiently-sampled dataset 306 output by generator 310 responsive to a corresponding sparse dataset 304”, where the sufficiently-sampled ultrasound data obtained from further training represents a plurality of second transmissions and receptions (corresponding to the claimed second image data obtained by the transmission of the ultrasonic beam), which represents ground truth).
Swisher does not disclose wherein the second image data is specifically obtained by transmission of an ultrasonic focused beam.
However, in the same field of endeavor of diagnostic ultrasound imaging, Honjo discloses wherein the second image data is obtained by transmission of an ultrasonic focused beam, instead of being obtained by transmission of an ultrasonic plane-wave beam (see, e.g., Para. [0039], lines 7-25, “The transmission wave is assumed to be a plane wave or a diffusion wave… The transmission wave may include, as a type of diffusion wave, for example, a focusing wave” and Para. [0069], lines 4-8, “The present medical image processing apparatus is also capable of using an ultrasound image including noise in accordance with the wavefront shape of the transmission wave, which is a plane wave, a diffusion wave, or a focusing wave”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the learning apparatus of Swisher by including wherein the second image data is specifically obtained by transmission of an ultrasonic focused beam, as disclosed by Honjo. One of ordinary skill in the art would have been motivated to make this modification in order to improve temporal resolution by obtaining the desired type of ultrasonic beam during transmission, as recognized by Honjo (see, e.g., Para. [0003] and [0039]). 

Regarding Claim 14, Swisher modified by Honjo discloses the ultrasonic diagnostic apparatus of Claim 1. Swisher further discloses (Figs. 2-6) a learning apparatus performing machine learning of the model (neural network 442) to be used by the estimated image generating unit (processor 427) of the ultrasonic diagnostic apparatus (ultrasound imaging system 400) according to claim 1, the learning apparatus performing the machine learning of the model (442) by using learning data that includes the second image data, obtained by the transmission of the ultrasonic plane-wave beam, as input data (see, e.g., Para. [0031], lines 19-23, “the system 400 may be configured (e.g., include a sufficient number of channels 415 and have a transmit/receive controller programmed to drive the array 414) to acquire ultrasound data responsive to a plane wave or diverging beams of ultrasound transmitted toward the subject”, and Para. [0035], lines 21-24, “sampling of the previously-acquired ultrasound image data is reduced to produce a plurality of corresponding sparsely sampled images (e.g., sparsely sampled image 508)”, and Para. [0035-0037], where the neural network 442 is trained by inputting and using sparsely sampled data, and where the sparsely sampled data is initially generated by reducing the sufficiently sampled data from a first transmission and reception (i.e., corresponding to the claimed second image data obtained by the transmission of the ultrasonic plane-wave beam), then iterative training loops may be supplemented with additional data from the field) and the first image data, obtained by the transmission of the ultrasonic beam, as ground truth data (see, e.g., Para. [0035], lines 18-19, “The previously-acquired images 506 contain sufficiently-sampled ultrasound data” and Para. [0036], lines 44-47, “the adversarial generative network of the system may be further trained in the field (e.g., using image data acquired by the imaging system in which the adversarial network is deployed for training data)”, where the sufficiently-sampled ultrasound data obtained from further training represents a plurality of second transmissions and receptions (corresponding to the claimed first image data obtained by the transmission of the ultrasonic beam) different from the first transmission and reception (i.e., corresponding to the claimed second image data obtained by the transmission of the ultrasonic plane-wave beam); further see, e.g., Para. [0027], lines 28-32, “the acquired sufficiently-sampled dataset 302 represents ground truth for any generated sufficiently-sampled dataset 306 output by generator 310 responsive to a corresponding sparse dataset 304”, where the sufficiently-sampled ultrasound data obtained from further training represents a plurality of second transmissions and receptions (corresponding to the claimed first image data obtained by the transmission of the ultrasonic beam), which represents ground truth).
Swisher does not disclose wherein the first image data is specifically obtained by the transmission of the ultrasonic focused beam.
However, in the same field of endeavor of diagnostic ultrasound imaging, Honjo discloses wherein the first image data is obtained by the transmission of the ultrasonic focused beam, instead of being obtained by transmission of an ultrasonic plane-wave beam (see, e.g., Para. [0039], lines 7-25, “The transmission wave is assumed to be a plane wave or a diffusion wave… The transmission wave may include, as a type of diffusion wave, for example, a focusing wave” and Para. [0069], lines 4-8, “The present medical image processing apparatus is also capable of using an ultrasound image including noise in accordance with the wavefront shape of the transmission wave, which is a plane wave, a diffusion wave, or a focusing wave”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic diagnostic apparatus of Swisher modified by Honjo by including wherein the first image data is specifically obtained by the transmission of the ultrasonic focused beam, as disclosed by Honjo. One of ordinary skill in the art would have been motivated to make this modification in order to improve temporal resolution by obtaining the desired type of ultrasonic beam during transmission, as recognized by Honjo (see, e.g., Para. [0003] and [0039]). 

Regarding Claim 15, Swisher modified by Honjo discloses the learning apparatus of Claim 13. Swisher further discloses (Figs. 2-6) wherein the input data includes a number of transmissions of the ultrasonic plane-wave beam in the transmission of the ultrasonic plane-wave beam (see, e.g., Para. [0031], lines 19-28, “the system 400 may be configured (e.g., include a sufficient number of channels 415 and have a transmit/receive controller programmed to drive the array 414) to acquire ultrasound data responsive to a plane wave or diverging beams of ultrasound transmitted toward the subject. In some embodiments, the number of channels 415 from the ultrasound probe may be less than the number of transducer elements of the array 414 and the system may operable to acquire ultrasound data packaged into a smaller number of channels than the number of transducer elements”, and Para. [0035], lines 21-24, “sampling of the previously-acquired ultrasound image data is reduced to produce a plurality of corresponding sparsely sampled images (e.g., sparsely sampled image 508)”, and Para. [0035-0037], where the neural network 442 is trained by using sparsely sampled data, and where the sparsely sampled data is initially generated by reducing the sufficiently sampled data from a first transmission and reception (i.e., corresponding to the claimed second image data obtained by the transmission of the ultrasonic plane-wave beam), then iterative training loops may be supplemented with additional data from the field with a specific number of transmissions).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As set forth above, Swisher modified by Honjo represents the closest prior art of record to Claim 6. Claim 8 depends from Claim 6. However, Swisher modified by Honjo does not disclose or render obvious the following limitations as recited in Claim 8: “wherein the display mode includes a mode for updating the display image by using both the estimated image data and the focused beam image data, and the control unit updates the display image by the focused beam image data in the display mode in a case where the estimated image data acquired from the estimated image generating unit does not satisfy a prescribed condition and/or in a case where the number of consecutive updates of the display image using the estimated image data reaches a prescribed number of times”. Furthermore, there is no other prior art of record outside of Swisher and/or Honjo that discloses or renders obvious Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793